Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGee (US 4639626, herein ‘McGee’).
McGee discloses an electromagnetic generating transformer, comprising: 
at least two flux assemblies [3] with a first flux assembly of the at least two flux assemblies having one or more first magnetic field source [i.e. permanent magnets 6A-6B] and a first coil [5] magnetically coupled with the first magnetic field source, the first magnetic field source [6A-6B] being fixed relative to the first coil [5], and with a second flux assembly [3] of the at least two flux assemblies having one or more second magnetic field source [6A-6B] and a second coil [5] magnetically coupled with the second magnetic field source, the second magnetic field source being fixed relative to the second coil, the first flux assembly and the second flux assembly being magnetically isolated from one another (i.e. individually and magnetically separated stator core segments 3 with respective coils 5 are read as “first flux assembly” and “second flux assembly”, “third flux assembly”, so on and so forth, the wherein each flux assembly having a stator core segment 3 with its coil 5), and the first magnetic field source and the second magnetic field source having a positive pole and a negative pole and a magnetic field passing in a path between the positive pole and the negative pole; 
a plurality of shunts [14] mounted on a circular disk [12]; and 
a motive source [13] (i.e. the rotary shaft) operably coupled with the circular disk having the plurality of shunts mounted thereon and configured to move the plurality of shunts through a circular path into primary positions a first distance away from the respective first and second flux assembly and secondary positions a second distance away from the respective first and second flux assembly, wherein a strength of the magnetic field passing between the positive pole and the negative pole varies when the plurality of shunts are moved between the primary position and the secondary position, the plurality of shunts inducing more than one magnetic field change in a single rotation of the circular disk (see col. 5 lines 15-31).


    PNG
    media_image1.png
    441
    1086
    media_image1.png
    Greyscale


RE claim 2, McGee discloses the electromagnetic generating transformer of claim 1, wherein the plurality of shunts are magnetically permeable (col. 4 lines 63-65).
RE claim 3, McGee discloses the electromagnetic generating transformer of claim 1, wherein the plurality of shunts comprise one or more magnetic field permeable segment [14] alternating with one or more magnetic field impermeable segment [14a] (col. 4 lines 61-col. 5 line 9).
McGee substantially discloses the claimed invention, except for a drum to which the shunts are mounted, instead of a disk as in the McGee device.
Nonetheless, those skilled in the art would understand that it is a matter of obvious engineering design choice to select a suitable shape of the component to which the shunts are mounted based on a particular industrial implementation of the device and/or space factor into which the device would be located and/or the overall size/shape of the device.  Furthermore, movable drum having plural shunts mounted thereon (e.g. drum rotor with magnetic elements mounted thereon) is known in the art (see cited ref for evidence support this statement).
Hence, it would have been obvious to one skilled in the art, before the effective filling date of the present application, to modify the prior art device by changing the shape(s) of the prior disk and/or of the flux assemblies such that the shunts would be mounted to a drum.  Doing so would be a matter of obvious engineering design choice to select a suitable shape of the component to which the shunts are mounted based on a particular industrial implementation of the device and/or space factor into which the device would be located and/or the overall size/shape of the device. Moreover, it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added). 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGee, as applied in the base claim, in view of Palma et al (US 5196749, herein ‘Palma’).
McGee substantially discloses the claimed invention, except for claim 4. 
Palma, however, teaches the flux assemblies, each having magnetic core and coil [26/24], being mounted on a based plate [9] (see figs. 1, 3A-3C, and 4), wherein the based plate [9] is made of material such as aluminum or copper, and function as mechanical supporting means for the flux assemblies, as well as heat transferring from the flux assemblies to the housing (see col. 5 lines 39-50).  

    PNG
    media_image2.png
    434
    1037
    media_image2.png
    Greyscale

Therefore, by applying the Palma important teaching concept, it would have been obvious to one skilled in the art, before the effective filling date of the present application, to modify the prior art device by providing a base plate, to which the flux assemblies being mounted, being constructed of a material selected from the group consisting of non-conductive materials, non-ferrous materials, and combinations thereof.  Doing so would provide mechanically support means as well as thermally heat transferring means for the flux assemblies, while maintaining the magnetically isolation there-among the flux assemblies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10250086.

PRESENT CLAIMED INVENTION
1. An electromagnetic generating transformer, comprising: 
at least two flux assemblies with a first flux assembly of the at least two flux assemblies having one or more first magnetic field source and a first coil magnetically coupled with the first magnetic field source, the first magnetic field source being fixed relative to the first coil, and with a second flux assembly of the at least two flux assemblies having one or more second magnetic field source and a second coil magnetically coupled with the second magnetic field source, the second magnetic field source being fixed relative to the second coil, the first flux assembly and the second flux assembly being magnetically isolated from one another, and the first magnetic field source and the second magnetic field source having a positive pole and a negative pole and a magnetic field passing in a path between the positive pole and the negative pole; 
a plurality of shunts mounted on a drum; 
and a motive source operably coupled with the drum having the plurality of shunts mounted thereon and configured to move the plurality of shunts through a circular path into primary positions a first distance away from the respective first and second flux assembly and secondary positions a second distance away from the respective first and second flux assembly, wherein a strength of the magnetic field passing between the positive pole and the negative pole varies when the plurality of shunts are moved between the primary position and the secondary position, the plurality of shunts inducing more than one magnetic field change in a single rotation of the drum.


2. The electromagnetic generating transformer of claim 1, wherein the plurality of shunts are magnetically permeable.

3. The electromagnetic generating transformer of claim 1, wherein the plurality of shunts comprise one or more magnetic field permeable segment alternating with one or more magnetic field impermeable segment.






4. The electromagnetic generating transformer of claim 1, wherein the first flux assembly and the second flux assembly are mounted on a base plate constructed of a material selected from the group consisting of non-conductive materials, non-ferrous materials, and combinations thereof.
U.S. Patent No. 10250086
1.  An electromagnetic generating transformer, comprising: 
at least two flux assemblies with a first flux assembly of the at least two flux assemblies 
having one or more first magnetic field source and a first coil magnetically coupled with the first magnetic field source, the first magnetic field source being fixed relative to the first coil, and with a second flux assembly of the at least two flux assemblies having one or more second magnetic field source and a second coil magnetically coupled with the second magnetic field source, the second magnetic field source being fixed relative to the second coil, the first flux assembly and the second flux assembly being magnetically isolated from one another, and the first magnetic field source and the second magnetic field source having a positive pole and a negative pole and a magnetic field passing in a path between the positive pole and the negative pole;  
a plurality of shunts;  
and a motive source operably coupled with the shunt and configured to move the shunt through a path into primary positions a first distance away from the respective first and second flux assembly and secondary positions a second distance away from the respective first and second flux assembly, 
wherein a strength of the magnetic field passing between the positive pole and the 
negative pole varies when the shunt is moved between the primary position and the secondary position, 
wherein a first number and size of the shunts is coordinated with a second number and arrangement of the at least two flux 
assemblies to minimize or balance cogging or start up torque. 
 2.  The electromagnetic generating transformer of claim 1, wherein the shunt is magnetically permeable. 
 
    3.  The electromagnetic generating transformer of claim 1, wherein the shunt comprises one or more magnetic field permeable segment alternating with one or more magnetic field impermeable segment. 
 
    4.  The electromagnetic generating transformer of claim 1, wherein the shunt is guided in a predetermined path between the primary position and the secondary position. 
     5.  The electromagnetic generating transformer of claim 1, wherein the first flux assembly and the second flux assembly are mounted on a base plate constructed of a material selected from the group consisting of non-conductive materials, non-ferrous materials, and combinations thereof.


The claimed invention of US 10250086 substantially similar to the present invention, except for the drum to which the flux assemblies being mounted.  Nonetheless, those skilled in the art would understand that it is a matter of obvious engineering design choice to select a suitable shape of the component to which the shunts are mounted based on a particular industrial implementation of the device and/or space factor into which the device would be located and/or the overall size/shape of the device.  Furthermore, movable drum having plural shunts mounted thereon (e.g. drum rotor with magnetic elements mounted thereon) is well known in the art (see cited refs for evidence support this statement).
Hence, it would have been obvious to one skilled in the art, before the effective filling date of the present application, to modify the patented device of US 10250086 by changing the shape(s) of the prior disk and/or of the flux assemblies such that the shunts would be mounted to a drum.  Doing so would be a matter of obvious engineering design choice to select a suitable shape of the component to which the shunts are mounted based on a particular industrial implementation of the device and/or space factor into which the device would be located and/or the overall size/shape of the device. Moreover, it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added).

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14 of U.S. Patent No. 9461508.

PRESENT CLAIMED INVENTION
1. An electromagnetic generating transformer, comprising: 
at least two flux assemblies with a first flux assembly of the at least two flux assemblies having one or more first magnetic field source and a first coil magnetically coupled with the first magnetic field source, the first magnetic field source being fixed relative to the first coil, 
and with a second flux assembly of the at least two flux assemblies having one or more second magnetic field source and a second coil magnetically coupled with the second magnetic field source, 
the second magnetic field source being fixed relative to the second coil, 
the first flux assembly and the second flux assembly being magnetically isolated from one another, and the first magnetic field source and the second magnetic field source having a positive pole and a negative pole and a magnetic field passing in a path between the positive pole and the negative pole; 
a plurality of shunts mounted on a drum; 
and a motive source operably coupled with the drum having the plurality of shunts mounted thereon and configured to move the plurality of shunts through a circular path into primary positions a first distance away from the respective first and second flux assembly and secondary positions a second distance away from the respective first and second flux assembly, wherein a strength of the magnetic field passing between the positive pole and the negative pole varies when the plurality of shunts are moved between the primary position and the secondary position, the plurality of shunts inducing more than one magnetic field change in a single rotation of the drum.


2. The electromagnetic generating transformer of claim 1, wherein the plurality of shunts are magnetically permeable.

3. The electromagnetic generating transformer of claim 1, wherein the plurality of shunts comprise one or more magnetic field permeable segment alternating with one or more magnetic field impermeable segment.






4. The electromagnetic generating transformer of claim 1, wherein the first flux assembly and the second flux assembly are mounted on a base plate constructed of a material selected from the group consisting of non-conductive materials, non-ferrous materials, and combinations thereof.
U.S. Patent No. 9461508
1.  An electromagnetic generating transformer, comprising: 
at least two flux assemblies with a first flux assembly of the at least two flux assemblies 
having one or more first magnetic field source and a first coil magnetically coupled with the first magnetic field source, the first magnetic 
field source being fixed relative to the first coil, 
and with a second flux assembly of the at least two flux assemblies having one or more second magnetic field source and a second coil magnetically coupled with the second magnetic field source, 
the second magnetic field source being fixed relative to the second coil, 
the first flux assembly and the second flux assembly being magnetically isolated from one another, and the first magnetic field source and the second magnetic field source having a positive pole and a negative pole and a magnetic field passing in a path between the positive pole and the negative pole;  
a shunt;  
and a motive source operably coupled with the shunt and configured to move the shunt through a path into primary positions a first distance away from the respective first and second flux assembly and secondary positions 
a second distance away from the respective first and second flux assembly, wherein a 
strength of the magnetic field passing between the positive pole and the negative pole varies when the shunt is moved between the primary position and the secondary position. 
 





2.  The electromagnetic generating transformer of claim 1, wherein the 
shunt is magnetically permeable. 
 
3.  The electromagnetic generating transformer of claim 1, wherein the shunt comprises one or more magnetic field permeable segment alternating with one or more magnetic field impermeable segment. 
 
4.  The electromagnetic generating transformer of claim 1, wherein the shunt is guided in a predetermined path between the primary position and the secondary position.

14.  The electromagnetic generating transformer of claim 1, wherein the first flux assembly and the second flux assembly are mounted on a base plate constructed of a material selected from the group consisting of non-conductive materials, non-ferrous materials, and combinations thereof.


The claimed invention of US 9461508 substantially similar to the present invention, except for plural flux assemblies and the drum to which the flux assemblies being mounted.  Nonetheless, those skilled in the art would understand that there are plural flux assemblies disclosed in the specification.  There is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.  
Therefore, it would have been obvious to one skilled in the art, before the effective filling date of the present application, to modify the patented device of  US 9461508 by providing plural flux assemblies because it has been held that mere duplication of the essential working parts of a device, i.e. the flux assemblies, involves only routine skill in the art (In re St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).  Also, it is a matter of obvious engineering design choice to select a suitable shape of the component to which the shunts are mounted based on a particular industrial implementation of the device and/or space factor into which the device would be located and/or the overall size/shape of the device.  Furthermore, movable drum having plural shunts mounted thereon (e.g. drum rotor with magnetic elements mounted thereon) is well known in the art (see cited refs for evidence support this statement).
Hence, it would have been obvious to one skilled in the art, before the effective filling date of the present application, to modify the patented device of by changing the shape(s) of the prior disk and/or of the flux assemblies such that the shunts would be mounted to a drum.  Doing so would be a matter of obvious engineering design choice to select a suitable shape of the component to which the shunts are mounted based on a particular industrial implementation of the device and/or space factor into which the device would be located and/or the overall size/shape of the device. Moreover, it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added).

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10978922.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claimed invention and the patented invention of US 10978922 are the same.
PRESENT CLAIMED INVENTION
1. An electromagnetic generating transformer, comprising: 
at least two flux assemblies with a first flux assembly of the at least two flux assemblies having one or more first magnetic field source and a first coil magnetically coupled with the first magnetic field source, the first magnetic field source being fixed relative to the first coil, 
and with a second flux assembly of the at least two flux assemblies having one or more second magnetic field source and a second coil magnetically coupled with the second magnetic field source, 
the second magnetic field source being fixed relative to the second coil, 
the first flux assembly and the second flux assembly being magnetically isolated from one another, and the first magnetic field source and the second magnetic field source having a positive pole and a negative pole and a magnetic field passing in a path between the positive pole and the negative pole; 
a plurality of shunts mounted on a drum; 
and a motive source operably coupled with the drum having the plurality of shunts mounted thereon and configured to move the plurality of shunts through a circular path into primary positions a first distance away from the respective first and second flux assembly and secondary positions a second distance away from the respective first and second flux assembly, wherein a strength of the magnetic field passing between the positive pole and the negative pole varies when the plurality of shunts are moved between the primary position and the secondary position, 





the plurality of shunts inducing more than one magnetic field change in a single rotation of the drum.

2. The electromagnetic generating transformer of claim 1, wherein the plurality of shunts are magnetically permeable.

3. The electromagnetic generating transformer of claim 1, wherein the plurality of shunts comprise one or more magnetic field permeable segment alternating with one or more magnetic field impermeable segment.

4. The electromagnetic generating transformer of claim 1, wherein the first flux assembly and the second flux assembly are mounted on a base plate constructed of a material selected from the group consisting of non-conductive materials, non-ferrous materials, and combinations thereof.
U.S. Patent No. 10978922
1. An electromagnetic generating transformer, comprising: 
at least two flux assemblies with a first flux assembly of the at least two flux assemblies having one or more first magnetic field source and a first coil magnetically coupled with the first magnetic field source, the first magnetic field source being fixed relative to the first coil, 
and with a second flux assembly of the at least two flux assemblies having one or more second magnetic field source and a second coil magnetically coupled with the second magnetic field source, 
the second magnetic field source being fixed relative to the second coil, 
the first flux assembly and the second flux assembly being magnetically isolated from one another, and the first magnetic field source and the second magnetic field source having a positive pole and a negative pole and a magnetic field passing in a path between the positive pole and the negative pole; 
a plurality of shunts mounted on a drum; 
and a motive source operably coupled with the drum having the plurality of shunts mounted thereon and configured to move the plurality of shunts through a circular path into primary positions a first distance away from the respective first and second flux assembly and secondary positions a second distance away from the respective first and second flux assembly, wherein a strength of the magnetic field passing between the positive pole and the negative pole varies when the plurality of shunts are moved between the primary position and the secondary position, 
wherein a first number and size of the shunts is coordinated with a second number and arrangement of the at least two flux assemblies to minimize or balance cogging or start up torque, 
the plurality of shunts inducing more than one magnetic field change in a single rotation of the drum.

2. The electromagnetic generating transformer of claim 1, wherein the plurality of shunts are magnetically permeable.

3. The electromagnetic generating transformer of claim 1, wherein the plurality of shunts comprise one or more magnetic field permeable segment alternating with one or more magnetic field impermeable segment.

4. The electromagnetic generating transformer of claim 1, wherein the first flux assembly and the second flux assembly are mounted on a base plate constructed of a material selected from the group consisting of non-conductive materials, non-ferrous materials, and combinations thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834